Ralph Lopezs




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 4, 2015

                                        No. 04-15-00012-CV

                                      John E. RODARTE, Sr.,
                                             Appellant

                                                 v.

                                        Ralph LOPEZ, et al,
                                             Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-18884
                            Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        Appellant John E. Rodarte Sr., an inmate acting pro se, filed an appeal from the trial
court’s order dismissing his bill of review. A filing fee of $195.00 was due from Rodarte when
this appeal was filed, but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES
CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE
JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The
clerk of the court notified Rodarte of this deficiency in a letter dated January 12, 2015. The fee
remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order John E. Rodarte Sr. to either (1) pay the filing fee to this court by
February 19, 2015 or (2) provide written proof to this court by February 19, 2015 that he is
indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure from paying
the fee. See Tex. R. APP. P. 20.1 (setting forth requirements of affidavit or unsworn declaration of
inability to pay costs); TEX. CIV. PRAC. & REM. CODE §§ 14.001 et seq. (West 2002 & Supp.
2014) (requiring inmate who files affidavit or unsworn declaration of inability to pay costs of
appeal to additionally file certified copy of inmate trust account statement and affidavit listing
previous pro se actions).

       If Rodarte fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3; Douglas v. Turner, 441 S.W.3d 337 (Tex. App.—Waco
2013, no pet.) (dismissing appeal where inmate failed to comply with Chapter 14 requirements in
appellate court); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—Houston [14th Dist.] 2013, no
pet.).

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court